This is an action to recover damages for waste committed by defendants, husband and wife, on real property leased from plaintiff. The case was tried by the court without a jury and judgment was rendered in the sum of $1250, less deductions for a previous deposit and certain repairs, making a balance of $650. *Page 28
[1] One of the grounds of appellants' attack on the judgment is that the evidence does not support it. The record shows that the leased property was a plant nursery, and contained many valuable rose bushes. A number of independent witnesses, properly qualified, testified to improper methods of pruning, cultivation and care on the part of defendants, which caused the death of numerous bushes. The evidence as to their value would support a judgment far in excess of that actually rendered.
Complaint is also made that since the lease stood in the name of the husband, the judgment should go against him alone. But the testimony shows that the wife participated in the acts which resulted in the destruction of the plants. A stranger would be liable for such acts, and even if Mrs. Galeazi were acting as agent of her husband, she would be liable for her own torts.
The judgment is affirmed.
Preston, J., Curtis, J., Shenk, J., Seawell, J., and Waste, C.J., concurred.
Rehearing denied.